Title: To James Madison from Sylvanus Bourne, 26 December 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amn Consulate Amsm Decr. 26 1807

As in the event of the war with England, which appears to be almost inevitable it is probable that the Privateers of the U States may cruise in these Seas & occasionally bring Prizes into the Ports of Holland, it will be necessary that our Govt. should pass a Law regulating the process of trial & condemnation & prescribing the Powers & Duties of our Consuls in this regard or in such other manner as Govt may in its wisdom judge to be meet & proper.
I shall in the present interesting Crisis anxiously wait for your advices on this & other points affecting my Situation here which will necessarily arise out of a State of Warr & I have the honor to be With great Respect Yr Ob Serv

S Bourne

